     Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.1 Page 1 of 11



 1     HYDE & SWIGART, APC
       Joshua B. Swigart, Esq. (SBN: 225557)
 2     josh@westcoastlitigation.com
 3     Yana A. Hart, Esq. (SBN: 306499)
       yana@westcoastlitigation.com
 4     2221 Camino Del Rio South, Suite 101
 5     San Diego, CA 92108
       Telephone: (619) 233-7770
 6     Facsimile: (619) 297-1022
 7
       LAW OFFICE OF DANIEL G. SHAY
 8     Daniel G. Shay, Esq, (SBN: 250548)
 9     danielshay@tcpafdcpa.com
       2221 Camino Del Rio South, Suite 308
10     San Diego, CA 92108
11     Telephone: (619) 222-7429
       Facsimile: (866) 431-3292
12
13     Attorneys for Plaintiff
14
                                UNITED STATES DISTRICT COURT
15                            SOUTHERN DISTRICT OF CALIFORNIA
16
17        PAUL STEPHENS,                                        Case No:        '19CV0977 DMS BLM
18
                                  Plaintiff,                    COMPLAINT FOR DAMAGES
19        v.                                                    FOR VIOLATION OF:
20
                                                                (1) THE FAIR DEBT
21        TRUEACCORD CORP.,                                     COLLECTION PRACTICES
22                                                              ACT 15 U.S.C. § 1692, ET
                                Defendant.                      SEQ.; AND,
23
24                                                              (2) THE ROSENTHAL FAIR
                                                                DEBT COLLECTION
25                                                              PRACTICES ACT, CAL. CIV.
26                                                              CODE § 1788, ET SEQ.

27                                                              JURY TRIAL DEMANDED
28

       ________________________________________________________________________________________________________
       COMPLAINT                                   - 1 of 11 -              Stephens v. TrueAccord Corp.
     Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.2 Page 2 of 11



 1                                               INTRODUCTION
 2     1.     The United States Congress has found abundant evidence of the use of
 3            abusive, deceptive, and unfair debt collection practices by many debt
 4            collectors, and has determined that abusive debt collection practices
 5            contribute to the number of personal bankruptcies, to marital instability, to
 6            the loss of jobs, and to invasions of individual privacy. Congress wrote the
 7            Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., to eliminate
 8            abusive debt collection practices by debt collectors, to insure that those debt
 9            collectors who refrain from using abusive debt collection practices are not
10            competitively disadvantaged, and to promote consistent State action to
11            protect consumers against debt collection abuses.
12     2.     The California legislature has determined that the banking and credit system
13            and grantors of credit to consumers are dependent upon the collection of just
14            and owing debts and that unfair or deceptive collection practices undermine
15            the public confidence that is essential to the continued functioning of the
16            banking and credit system and sound extensions of credit to consumers. The
17            Legislature has further determined that there is a need to ensure that debt
18            collectors exercise this responsibility with fairness, honesty and due regard
19            for the debtor’s rights and that debt collectors must be prohibited from
20            engaging in unfair or deceptive acts or practices.
21     3.     Paul Stephens, (“Plaintiff”), through Plaintiff’s attorneys, brings this action
22            to challenge TrueAccord Corp.’s (“Defendant”) actions with regard to
23            attempts by Defendant to unlawfully and abusively collect a debt allegedly
24            owed by Plaintiff in violation of the Rosenthal Fair Debt Collection Practices
25            Act (“Rosenthal”). Cal. Civ. Code § 1788 et. seq.
26     4.     Plaintiff alleges as follows upon personal knowledge and experience. As to
27            all other matters, Plaintiff bases his allegations on information and belief,
28            including investigation conducted by Plaintiff’s attorneys.

       ________________________________________________________________________________________________________
       COMPLAINT                                   - 2 of 11 -              Stephens v. TrueAccord Corp.
     Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.3 Page 3 of 11



 1     5.     While many violations are described below with specificity, this Complaint
 2            alleges violations of statutes cited in their entirety.
 3     6.     Unless otherwise stated, all the conduct engaged in by Defendant took place
 4            in California.
 5     7.     Any violations by Defendant were knowing, willful, and intentional, and
 6            Defendant did not maintain procedures reasonably adapted to avoid any such
 7            specific violation.
 8     8.     Unless otherwise indicated, the use of Defendant’s name in this Complaint
 9            includes all agents, employees, officers, members, directors, heirs,
10            successors, assigns, principals, trustees, sureties, subrogees, representatives,
11            and insurers of the Defendant named.
12     9.     All violations alleged regarding Rosenthal and the Fair Debt Collection
13            Practices Act are material violations as these violations would limit the
14            ability of a hypothetical least sophisticated debtor to make an intelligent
15            choice as to the alleged debt and actions that should be taken to resolve the
16            alleged debt.
17                                         JURISDICTION & VENUE
18     10.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C. §
19            1692(k); and 28 U.S.C. § 1367 for supplemental state claims.
20     11.    This action arises out of Defendant’s violations of (1) the Fair Debt
21            Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”); and (2) the
22            Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.
23            (“RFDCPA”).
24     12.    Because Defendant is located in and conducts business within the State of
25            California, personal jurisdiction is established.
26     13.    Venue is proper in the United States District Court, Southern District of
27            California pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
28            Plaintiff resides in the County of San Diego, State of California which is

       ________________________________________________________________________________________________________
       COMPLAINT                                   - 3 of 11 -              Stephens v. TrueAccord Corp.
     Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.4 Page 4 of 11



 1            within this judicial district; (ii) the conduct complained of herein occurred
 2            within this judicial district; and, (iii) Defendant conducted business within
 3            this judicial district at all times relevant.
 4                                         PARTIES & DEFINITIONS
 5     14.    Plaintiff is a natural person who resides in the County of San Diego, State of
 6            California, from whom a debt collector sought to collect a consumer debt
 7            which was due and owing or alleged to be due and owing from Plaintiff, and
 8            is a “debtor” as that term is defined by California Civil Code § 1788.2(h). In
 9            addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
10            1692a(3).
11     15.    Plaintiff is informed and believes, and thereon alleges, that Defendant is
12            Delaware corporation with its headquarters located in San Francisco,
13            California and authorized to conduct business in the State of California.
14     16.    Defendant, in the ordinary course of business, regularly, on behalf of itself or
15            others, engages in debt collection as that term is defined by California Civil
16            Code § 1788.2(b), and is therefore a “debt collector” as that term is defined
17            by California Civil Code § 1788.2(c) and 15 U.S.C. § 1692a(6).
18     17.    This case involves money, property or their equivalent, due or owing or
19            alleged to be due or owing from a natural person by reason of a consumer
20            credit transaction. As such, this action arises out of a “consumer debt” and
21            “consumer credit” as those terms are defined by Cal. Civ. Code § 1788.2(f)
22            and a “debt” as that term is defined by 15 U.S.C. 1692a(5).
23                                         FACTUAL ALLEGATIONS
24     18.    Sometime before November 12, 2018, Plaintiff allegedly incurred certain
25            financial obligations (the “Debt”) to a third party.
26     19.    These alleged obligations were money, property, or their equivalent, which is
27            due or owing, or alleged to be due or owing, from a natural person to another
28            person and are therefore a “debt” as that term is defined by California Civil

       ________________________________________________________________________________________________________
       COMPLAINT                                   - 4 of 11 -              Stephens v. TrueAccord Corp.
     Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.5 Page 5 of 11



 1            Code §1788.2(d), and a “consumer debt” as that term is defined by California
 2            Civil Code §1788.2(f).
 3     20.    Sometime thereafter, but before November 12, 2018, Plaintiff allegedly fell
 4            behind in the payments owed on the Debt.
 5     21.    Subsequently, but still before November 12, 2018, the alleged debt was
 6            assigned, placed, or otherwise transferred, to Defendant for collection
 7            purposes.
 8     22.    As a result, and in an attempt to collect on the Debt, Defendant started
 9            emailing Plaintiff Plaintiff’s from the email address gabriel@trueaccord.com.
10     23.    Plaintiff then retained the services of Daniel G. Shay, Esq.
11     24.    On November 12, 2018, Mr. Shay and Plaintiff sent a cease and desist letter
12            to Defendant through electronic mail advising Defendant of Plaintiff’s
13            representation and demanding Defendant cease all communications with
14            Plaintiff.
15     25.    Mr. Shay’s name was included in the letter’s signature. The letter further
16            instructed Defendant to “direct all future communications with [Plaintiff] to
17            our attention . . . , include[ing] all accounts [Plaintiff] may have with you.”
18            And demanded that “the address for any future ‘billing statements’ be
19            changed to our address . . . .”
20     26.    Further, Plaintiff’s identification including full name and social security
21            number were included in the cease and desist letter.
22     27.    On November 14, 2018, Defendant responded to Mr. Shay’s, acknowledging
23            its receipt.
24     28.    Despite Mr. Shay and Plaintiff’s unequivocal, explicit admonishment,
25            Defendant continued to directly email Plaintiff attempting collect on the
26            Debt.
27     29.    After receiving Mr. Shay and Plaintiff’s cease and desist letter, Defendant
28            emailed Plaintiff on November 13, 2018; November 16, 2018; November 20,

       ________________________________________________________________________________________________________
       COMPLAINT                                   - 5 of 11 -              Stephens v. TrueAccord Corp.
     Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.6 Page 6 of 11



 1            2018;       and      November          24,     2018       from      the      email      address
 2            gabriel@trueaccord.com.
 3     30.    Each of these emails, in relevant part, contained the following language:
 4            “This is an attempt to collect a debt . . .”
 5     31.    Defendant’s emails were unsolicited and not in response to an inquiry from
 6            Plaintiff or his attorney. Defendant’s emails were not made because of
 7            communication issues with Mr. Shay, such as Mr. Shay’s failure to answer
 8            Defendant’s correspondence or to return Defendant’s telephone calls.
 9            Instead, Defendant’s emails aimed to collect Plaintiff’s Debt without any
10            permission from Mr. Shay or Plaintiff.
11                                           15 U.S.C. §1692c(a)
12     32.    Rosenthal incorporates its federal counterpart, Fair Debt Collection Practices
13            Act (“FDCPA”), through Cal. Civ. Code § 1788.17. This incorporation
14            includes 15 U.S.C. § 1692c(a)(2), which states as follows:
15                    Without the prior consent of the consumer given directly
16                    to the debt collector or the express permission of a court
                      of competent jurisdiction, a debt collector may not
17                    communicate with a consumer in connection with the
18                    collection of any debt if the debt collector knows the
                      consumer is represented by an attorney with respect to
19                    such debt and has knowledge of, or can readily ascertain,
20                    such attorney’s name and address, unless the attorney
                      fails to respond within a reasonable period of time to a
21                    communication from the debt collector or unless the
22                    attorney consents to direct communication with the
                      consumer;
23
       33.    Defendant communicated with Plaintiff, who is a consumer, in connection
24
              with the collection of a debt after receiving express writing that Plaintiff was
25
              represented by Mr. Shay. Mr. Shay’s cease and desist email also contained
26
              Mr. Shay’s name and address.
27
28

       ________________________________________________________________________________________________________
       COMPLAINT                                   - 6 of 11 -              Stephens v. TrueAccord Corp.
     Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.7 Page 7 of 11



 1     34.    By receiving Mr. Shay’s email, Defendant had knowledge of or could readily
 2            ascertain that Plaintiff was represented by Mr. Shay with regard to Plaintiff’s
 3            Debt and that Defendant may not communicate with Plaintiff without Mr.
 4            Shay’s consent.
 5     35.    Also, Defendant’s continued emails on November 13, 16, 20, and 24, 2018
 6            were not intended to communicate with Plaintiff because Mr. Shay failed to
 7            communicate within a reasonable period of time. Instead, Defendant
 8            contacted Plaintiff to collect on the Debt after November 12, 2018 when Mr.
 9            Shay had already provided adequate means to be reached.
10     36.    Accordingly because Rosenthal incorporates the FDCPA, Defendant violated
11            both 15 U.S.C. § 1692c(a)(2) and Cal. Civ. Code § 1788.17.
12                                           15 U.S.C. §1692c(c)
13     37.    The FDCPA through 15 U.S.C. § 1692c(c), states as follows:
14                    If a consumer notifies a debt collector in writing that the
15                    consumer refuses to pay a debt or that the consumer
                      wishes the debt collector to cease further communication
16                    with the consumer, the debt collector shall not
17                    communicate further with the consumer with respect to
                      such debt, except --
18                    (1) to advise the consumer that the debt collector's further
19                    efforts are being terminated;
                      (2) to notify the consumer that the debt collector or
20                    creditor may invoke specified remedies which are
21                    ordinarily invoked by such debt collector or creditor; or
                      (3) where applicable, to notify the consumer that the debt
22                    collector or creditor intends to invoke a specified remedy.
23     38.    Defendant communicated with Plaintiff regarding a debt, despite Mr. Shay’s
24            instruction to cease such communication. As discussed above, Mr. Shay
25            emailed a letter that unequivocally demanded Defendant “cease and desist all
26            communications” (emphasis added) with Plaintiff and “direct all future
27            communications” with Plaintiff to Mr. Shay’s attention. Nevertheless,
28

       ________________________________________________________________________________________________________
       COMPLAINT                                   - 7 of 11 -              Stephens v. TrueAccord Corp.
     Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.8 Page 8 of 11



 1            Defendant blatantly and defiantly disregarded Mr. Shay’s demand and
 2            Plaintiff’s legal rights by continued emails to Plaintiff after receiving the
 3            cease and desist letter.
 4     39.    The sole purpose of Defendant’s emails were to collect on the Debt and not
 5            to advise Plaintiff that Defendant was terminating further collection efforts.
 6            Further, Defendant’s calls were not a notification that Defendant may invoke
 7            a specified remedy or that Defendant intends to invoke such a remedy. For
 8            the foregoing reasons, Defendant violated §1692(c).
 9     40.    Because Rosenthal incorporates the FDCPA, Defendant violated both 15
10            U.S.C. § 1692c(c) and Cal. Civ. Code § 1788.17.
11                                       Cal. Civ. Code §1788.14(c)
12     41.    According to Cal. Civ. Code 1788.14(c), “[n]o debt collector shall collect or
13            attempt to collect a consumer debt” by doing the following:
14                    Initiating communications, other than statements of
15                    account, with the debtor with regard to the consumer debt,
                      when the debt collector has been previously notified in
16                    writing by the debtor's attorney that the debtor is
17                    represented by such attorney with respect to the consumer
                      debt and such notice includes the attorney's name and
18                    address and a request by such attorney that all
19                    communications regarding the consumer debt be
                      addressed to such attorney, unless the attorney fails to
20                    answer correspondence, return telephone calls, or discuss
21                    the obligation in question. This subdivision shall not
                      apply where prior approval has been obtained from the
22                    debtor's attorney, or where the communication is a
23                    response in the ordinary course of business to a debtor's
                      inquiry.
24
25     42.    Defendant initiated communications with Plaintiff by emailing Plaintiff after
26            receiving Mr. Shay and Plaintiff’s cease and desist letter. These
27            communications were not prompted by Plaintiff. In fact, Plaintiff
28            affirmatively revoked his consent to receive such communications, as

       ________________________________________________________________________________________________________
       COMPLAINT                                   - 8 of 11 -              Stephens v. TrueAccord Corp.
     Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.9 Page 9 of 11



 1            illustrated in Mr. Shay’s November 12, 2018 email. The sole purpose of
 2            Defendant’s emails was to collect on the Debt.
 3     43.    Mr. Shay notified Defendant that he represented Plaintiff regarding the Debt
 4            through a fax on September 17, 2018, asking Defendant “cease and desist all
 5            communication” with Plaintiff. In effect, Mr. Shay notified Defendant that he
 6            represented Plaintiff.
 7     44.    Mr. Shay’s November 12, 2018 email complied with the requirements of Cal.
 8            Civ Code § 1788.14(c) because the email included Mr. Shay’s name, address,
 9            and a request that Defendant “direct all future communications with
10            [Plaintiff] to our attention . . . .”
11     45.    Defendant’s emails were not in response to an inquiry from Plaintiff, nor
12            were they made because Mr. Shay failed to answer any correspondence,
13            return its telephone calls, or discuss the obligation in question. Through his
14            cease and desist letter, Mr. Shay revoked any permission Defendant
15            maintained to contact Plaintiff about the Debt. At no time did Mr. Shay give
16            permission to contact Plaintiff regarding the Debt.
17     46.    For the foregoing reasons, Defendant violated Cal. Civ Code § 1788.14(c)
18                                                   COUNT I
19                 VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
20                                 15 U.S.C. §§ 1692, et seq. (FDCPA)
21     47.    Plaintiff incorporates by reference all of the above paragraphs of this
22            Complaint as though fully stated herein.
23     48.    The foregoing acts and omissions constitute numerous and multiple
24            violations of the FDCPA.
25     49.    As a result of each and every violation of the FDCPA, Plaintiff is entitled to
26            actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages for a
27            knowing or willful violation in the amount up to $1,000.00 pursuant to 15
28

       ________________________________________________________________________________________________________
       COMPLAINT                                   - 9 of 11 -              Stephens v. TrueAccord Corp.
 Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.10 Page 10 of 11



 1           U.S.C. § 1692k(a)(2)(A); and reasonable attorney’s fees and costs pursuant
 2           to 15 U.S.C. § 1692k(a)(3) from each Defendant individually.
 3                                                 COUNT II
 4         ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT (ROSENTHAL ACT)
 5                                  CAL. CIV. CODE §§ 1788-1788.32
 6   50.     Plaintiff repeats, re-alleges, and incorporates by reference, all other
 7           paragraphs.
 8   51.     The foregoing acts and omissions constitute numerous and multiple
 9           violations of Rosenthal, including but not limited to each and every one of
10           the above-cited provisions of the Rosenthal Act, Cal. Civ. Code §§ 1788-
11           1788.32
12   52.     As a result of each and every violation of Rosenthal, Plaintiff is entitled to
13           any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
14           damages for a knowing or willful violation in the amount up to $1,000.00
15           pursuant to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and
16           costs pursuant to Cal. Civ. Code § 1788.30(c) from Defendant.
17                                         PRAYER FOR RELIEF
18         WHEREFORE, Plaintiff prays that judgment be entered against Defendant on
19   behalf of Plaintiff as follows:
20                                       FIRST CAUSE OF ACTION
21                VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
22                                   15 U.S.C. § 1692, et seq.
23           • An award of actual damages pursuant to 15 U.S.C. §1692k(a)(1);
24           • An award of statutory damages in the amount of $1,000.00 pursuant
25             to 15 U.S.C. § 1692k(a)(2)(A);
26           • An award of reasonable attorneys’ fees and costs pursuant to 15
27             U.S.C. § 1692k(a)(3) from Defendants; and
28           • Any other relief this Court should deem just and proper.

     ________________________________________________________________________________________________________
     COMPLAINT                                  - 10 of 11 -              Stephens v. TrueAccord Corp.
 Case 3:19-cv-00977-DMS-BLM Document 1 Filed 05/24/19 PageID.11 Page 11 of 11



 1                                     SECOND CAUSE OF ACTION
 2         VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 3                                   CAL. CIV. CODE § 1788, ET SEQ.
 4          • An award of actual damages pursuant to California Civil Code §
 5             1788.30(a);
 6          • An award of statutory damages in the amount of $1,000.00 pursuant
 7             to Cal. Civ. Code § 1788.30(b);
 8          • An award of costs of litigation and reasonable attorneys’ fees under
 9             Cal. Civ. Code § 1788.30(c); and
10          • Any other relief this Court should deem just and proper.
11                                             TRIAL BY JURY
12   53.    Pursuant to the seventh amendment to the Constitution of the United States
13          of America, Plaintiff is entitled to, and demands, a trial by jury.
14
15
                                                               Hyde & Swigart, APC
16
17
     Date: May 24, 2019                                    By: s/ Joshua B. Swigart
18                                                            Joshua B. Swigart
19                                                            josh@westcoastlitigation.com
                                                             Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28

     ________________________________________________________________________________________________________
     COMPLAINT                                  - 11 of 11 -              Stephens v. TrueAccord Corp.
